314 Md. 111 (1988)
549 A.2d 17
GREGORY JONES
v.
STATE OF MARYLAND.
Nos. 72, 122, September Term, 1985.
Court of Appeals of Maryland.
November 1, 1988.
Michael R. Braudes, Asst. Public Defender (Alan H. Murrell, Public Defender, George E. Burns, Jr., Asst. Public Defender, on brief), Baltimore, for appellee.
Valerie J. Smith, Asst. Atty. Gen. (J. Joseph Curran, Jr., Atty. Gen., on brief), Baltimore, for appellee.
Reargued before MURPHY, C.J., and ELDRIDGE, COLE, RODOWSKY, McAULIFFE, ADKINS and BLACKWELL, JJ.
PER CURIAM:
In Jones v. State, 310 Md. 569, 530 A.2d 743 (1987), this Court affirmed appellant's convictions and sentences for two first degree murders and other offenses. In particular, we upheld the death penalty imposed by a jury for the two first degree murders. Subsequently, the Supreme Court of the United States vacated this Court's judgment and remanded the case to this Court for further consideration in light of Mills v. Maryland, 486 U.S. ___, 108 S.Ct. 1860, 100 L.Ed.2d 384 (1988). See Jones v. Maryland, 486 U.S. ___, 108 S.Ct. 2815, 100 L.Ed.2d 916 (1988).
After additional briefing and argument, and consideration of the Supreme Court's opinion in Mills v. Maryland, supra, we conclude that a new capital sentencing hearing must be ordered in this case. Recently, in State v. Colvin, 314 Md. 1, 5, 548 A.2d 506 (1988), we held that "[a] new sentencing hearing is required... because the procedure employed at Colvin-El's sentencing by a jury is indistinguishable from the procedure invalidated in Mills v. Maryland, 486 U.S. ___, 108 S.Ct. 1860, 100 L.Ed.2d 384 (1988)." In substance, the same is true here.
JUDGMENTS OF THE CIRCUIT COURT FOR BALTIMORE COUNTY AFFIRMED EXCEPT AS TO DEATH SENTENCE. DEATH SENTENCE VACATED. CASE REMANDED FOR A NEW SENTENCING PROCEEDING UNDER § 413 OF ARTICLE 27. COSTS TO BE PAID BY BALTIMORE COUNTY.